Exhibit 10.2

 



EXECUTION VERSION

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Agreement”) is made by and between
Chad Carpenter (“Executive”) and Reven Housing REIT, Inc. (the “Company”). Each
of the Company and Executive are referred to as “Party” and, collectively, they
are the “Parties.” The Parties hereby agree as follows:

 

1.            Termination of Employment. Executive’s employment with the Company
pursuant to that certain Amended and Restated Employment Agreement dated August
14, 2018, by and between the Company and Executive (the “Employment Agreement”),
will terminate effective as of November 4, 2019 (the “Separation Date”). The
Parties hereby acknowledge and mutually agree that the Employment Agreement will
terminate effective as of the Separation Date and be of no further force and
effect, subject to any provisions that expressly survive such termination,
including (without limitation) any confidentiality, non-disclosure, trade
secret, and/or assignment of inventions and other intellectual property and
Company Indemnity provisions therein.

 

2.            Accrued Compensation. On the Separation Date, the Company will pay
Executive all accrued salary, and all accrued but unused vacation, earned
through the Separation Date, subject to standard payroll deductions and
withholdings. Executive agrees that, within ten (10) days of the Separation
Date, Executive will submit Executive’s final documented expense reimbursement
statement reflecting all business expenses Executive incurred through the
Separation Date, if any, for which Executive seeks reimbursement. The Company
will reimburse Executive for reasonable business expenses pursuant to its
regular business practice. Executive will receive these payments regardless of
whether or not Executive signs this Agreement.

 

3.            Additional Payment. In accordance with the severance payments and
benefit set forth in Section 6(e) of the Employment Agreement and in
consideration for Executive signing and returning and not revoking this
Agreement and complying with his obligations hereunder, the Company shall pay to
Executive, an aggregate amount equal to $2,084,505, broken down as set forth on
Schedule 1 attached hereto. This payment will be subject to standard payroll
deductions and withholdings and paid in a lump sum through the Company’s payroll
system within 7 business days following the Effective Date (as defined below),
provided that the Company receives an executed copy of this Agreement from
Executive by such date.

 

4.            Acknowledgement of Full Payment. Except as provided for above in
this Agreement or the Merger Agreement (as defined below) and with the exception
of any vested right Executive may have under the terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account), Executive acknowledges and
agrees that Executive has received full payment for any and all compensation and
benefits owed, and has no rights to any salary, fees, wages, benefits, overtime,
bonuses, equity, earned vacation time, earned sick time, earned personal days or
holidays, severance pay, notice pay, commissions or other form or compensation
or remuneration, or expense reimbursement from the Company.

 



 

 

 

5.            Release of Claims.

 

(a)               General Release. In exchange for the consideration of the
severance and other payments and benefits provided to Executive under this
Agreement, and except as otherwise set forth in this Agreement, Executive, on
behalf of Executive and, to the extent permitted by law, on behalf of
Executive’s spouse, heirs, executors, administrators, assigns, , attorneys and
other persons or entities, acting or purporting to act on Executive’s behalf,
hereby generally and completely release, acquit and forever discharge the
Company, its parent (including, but not limited to, KBS Strategic Opportunity
REIT, Inc.), and its and their direct and indirect subsidiaries, and its and
their current and former directors, officers, Executives, shareholders,
partners, predecessors, successors, affiliates, and assigns (collectively, the
“Company Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date Executive signs
this Agreement (collectively, the “Released Claims”), including but not limited
to: (i) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment relationship;
(ii) all claims related to Executive’s compensation or benefits from the
Company, including (without limitation) salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests; (iii) all claims for breach of
contract and breach of the implied covenant of good faith and fair dealing; (iv)
all tort claims, including claims for slander, libel, defamation, discharge in
violation of public policy, fraud, negligent or intentional infliction of
emotional distress, loss of consortium, invasion of privacy, negligence,
compensatory or punitive damages, or any other claim for damages or injury of
any kind whatsoever; (v) any and all claims for monetary recovery, including,
without limitation, attorneys’ fees, experts’ fees, medical fees or expenses,
costs and disbursements; and (vi) all claims that any of the Company Parties has
discriminated against Executive on the basis of age, race, color, sex,
disability, religion, sexual orientation, or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended; the Americans With Disabilities Act; the Genetic Information
Nondiscrimination Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; the Worker Adjustment and Retraining Notification Act; the
Older Workers Benefit Protection Act (“OWBPA”); the anti-retaliation provisions
of the Sarbanes-Oxley Act or any other federal or state law regarding
whistleblower retaliation; the Lilly Ledbetter Fair Pay Act; the Uniformed
Services Employment and Reemployment Rights Act; the National Labor Relations
Act (“NLRA”); the California Labor Code (as amended); and the California Fair
Employment and Housing Act (as amended) has violated any local, state or federal
law, constitution, ordinance, or regulation.

 

(b)               Excluded Claims. Excluded from Executive’s release are any
claims that may arise from events that occur after the date this Agreement is
executed. Also, notwithstanding the broad scope of Executive’s release, the
following are not included in the Released Claims (the “Excluded Claims”): (i)
any rights Executive has under this Agreement; (ii) any rights that, as a matter
of law, whether by statute or otherwise, may not be waived, such as claims for
workers’ compensation benefits or unemployment insurance benefits; and (iii) any
rights Executive has for payments under the certain Agreement and Plan of
Merger, of even date herewith, by and among the Company, KBS Strategic
Opportunity REIT, Inc., and the other parties named therein (the “Merger
Agreement”). In addition, nothing in this Agreement prevents Executive from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, California Fair Employment and Housing
Commission, the United States Department of Labor, or any other government
agency or entity, or from exercising any rights pursuant to Section 7 of the
NLRA, or from taking any action protected under the whistleblower provisions of
federal law or regulation, none of which activities shall constitute a breach of
the release, cooperation, non-disparagement or confidentiality clauses of this
Agreement (“Permitted Activities”).

 



 2 

 

 

(c)               ADEA Waiver. Executive hereby acknowledges that Executive is
knowingly and voluntarily waiving and releasing any rights Executive may have
under the ADEA, and that the consideration given to Executive for the waiver and
release in this Agreement is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that Executive has been
advised by this writing, as required by the ADEA and the OWBPA, that: (i)
Executive waiver and release do not apply to any rights or claims that may arise
after the date Executive signs this Agreement; (ii) Executive should consult
with an attorney prior to signing this Agreement (although Executive may
voluntarily decide not to do so); (iii) Executive has twenty-one (21) days to
consider this Agreement (although Executive may choose voluntarily to sign this
Agreement sooner); (iv) Executive has seven (7) days following the date
Executive signs this Agreement to revoke this Agreement (in a written revocation
sent to and received by the Chief Executive Officer of the Company); and (v)
this Agreement will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after Executive
signs this Agreement provided that Executive does not revoke it (the “Effective
Date”). Irrespective of the above, this entire agreement shall be null and void
should the Closing as contemplated by the Merger Agreement not occur.

 

(d)               Section 1542 Waiver by Executive. EXECUTIVE UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, EVEN THOSE
UNKNOWN CLAIMS, THAT, IF KNOWN BY EXECUTIVE, WOULD AFFECT HIS DECISION TO ACCEPT
THIS AGREEMENT. Furthermore, in giving the releases set forth in this Agreement,
which include claims which may be unknown to Executive at present, Executive
acknowledges that he has read and understands Section 1542 of the California
Civil Code which reads as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.” Executive hereby expressly waives and relinquishes all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to his release of claims herein, including but not
limited to the release of unknown and unsuspected claims.

 



 3 

 

 

6.             Affirmations. Executive has received all the leave and leave
benefits and protections for which Executive is eligible, pursuant to the
Company’s policies, applicable law or otherwise, and Executive has not suffered
any on-the-job injury or illness for which Executive has not already filed a
workers’ compensation claim. Executive further represents that, as of the date
of this Agreement, Executive has not filed any lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against any of the Company
Parties in any court, arbitral forum or with any governmental agency.

 

7.             Confidentiality of Agreement. The Partiers agree to keep the
existence, amounts, terms and facts of this Agreement and the facts and
circumstances underlying it completely confidential, and further agrees that
Executive will not hereafter voluntarily disclose any information concerning
this Agreement, or the underlying facts and circumstances, to any person,
excluding his attorney, accountant, and immediate family members, if any, to the
extent needed for legal advice, income tax reporting purposes, or other
financial purposes, or as otherwise required by law or to engage in Permitted
Activities. The Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements.

 

8.             Non-Disparagement. The Parties covenant and agree that they will
not make any disparaging, derogatory or negative comments about, or engage in
any communications likely to harm the business or reputation of Executive or the
Company Parties, except where a Party is engaging in Permitted Activities or the
making of any such truthful statements as may be required by law. Prohibited
communications include verbal and written communications, whether in hard copy
or electronic format (such as by e-mail, text or instant messaging), and further
include, but are not limited to, postings or comments on any blog, public forum
on the internet or any social media website, such as Facebook, LinkedIn or
Twitter. The Company’s obligations under this Section are limited to Executive’s
manager.

 

9.             Return of Property. All files, access keys and codes, desk keys,
ID badges, computers, records, manuals, electronic devices, computer programs,
papers, office supplies, electronically stored information or documents,
telephones and credit cards, and any other property of the Company previously in
Executive’s possession or control has been returned to the Company.
Notwithstanding the foregoing, Executive may retain any cell or smart phone,
laptop or iPad including all copies of the addresses contained in his rolodex,
palm pilot, PDA or similar device; provided, however, that, on or promptly
following the Termination Date, Executive shall provide any such cell or smart
phone, laptop, iPad or similar device to the Company for purposes of confirming
that any and all data related to the business of the Company contained therein
has been deleted or otherwise removed from such device.

 

10.           Remedies for Breach. The Parties acknowledge and agree that any
threatened or actual violation or breach of any of the provisions of Sections 7,
8 and 9 of this Agreement would irreparably harm the Company and or Executive
and, in addition to any and all other damages and remedies available to the
Company or Executive, the Company or Executive will be entitled to injunctive
relief to prevent the other from breaching any such provision, without the
necessity of posting a bond.

 



 4 

 

 

11.           No Admissions. By entering into this Agreement, the Company
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The Parties understand and acknowledge that this Agreement is
not an admission of liability and shall not be used or construed as such in any
legal or administrative proceeding.

 

12.           Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between Executive and the Company
with regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both Executive and a duly authorized officer of the Company.
This Agreement will bind the heirs, personal representatives, successors and
assigns of both Executive and the Company, and inure to the benefit of both
Executive and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in the State of California, County of San Diego, in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.

 

[Signature Page to Follow]

 



 5 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. THE PARTIES HAVE EXECUTED
THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

  REVEN HOUSING REIT, INC.         Dated: November 4, 2019 By: /s/ Thad L. Meyer
    Name: Thad L. Meyer     Title: Chief Financial Officer           EXECUTIVE  
      Dated: November 4, 2019 By: /s/ Chad M. Carpenter     Chad Carpenter

 



[Signature Page to Termination and Release Agreement]

 



 

 

 

SCHEDULE I

 

Severance Payments and Benefits Pursuant to Section 6(e) of the Employment
Agreement

 

Termination Year Bonus $207,900 Severance Amount $1,108,800 Termination Payment
$704,265 Health Payment and Benefits $63,540

 





[Schedule 1 to Termination and Release Agreement]

 



 



